--------------------------------------------------------------------------------

 
SHARE EXCHANGE AGREEMENT


BY AND BETWEEN


FUTURE NOW GROUP, INC.


AND


RYAN WINTLE, JARED RANDALL, JEFF POLLOCK, ALAN HALL
AND CHARLES E. DUNCAN


AND


ELEMENTAL BUSINESS, INC.


DATED AS OF MAY 29, 2008
 

--------------------------------------------------------------------------------

     


--------------------------------------------------------------------------------


 
STOCK EXCHANGE AGREEMENT


This is a Stock Exchange Agreement (this “Agreement”) dated as of May 29, 2008
between Future Now Group, Inc., a Nevada corporation with an address of 61
Unquowa Rd, Fairfield, CT. 06824 (“FNG”), Ryan Wintle (“Wintle”), Jared Randall
(“Randall”), Jeff Pollock (“Pollock”), Alan Hall (“Hall”) Charles E. Duncan
(“Duncan”) and Elemental Business, Inc., a Utah corporation (“EBI”).


RECITALS


A. FNG is a Nevada corporation and acts as a holding company to its two
wholly-owned subsidiaries, Future Now, Inc. and Intellectual Property Licensing
Group, Inc which are in the business of Internet Marketing Software development
and professional services that desires to acquire a 100% interest in EBI.
B. EBI is a Utah corporation in the business of on-line marketing optimization
utilizing the elitics tool set.
C. The Shareholders collectively own 100% of the issued and outstanding stock of
EBI.
D. Subject to the terms and conditions set forth in this Agreement, the
Shareholders desire to sell to FNG and FNG desires to purchase from the
Shareholders, all of the shares of stock of EBI in exchange for Three Million
Seven Hundred Thousand shares of the common stock of FNG.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, the parties hereto agree as follows:


ARTICLE 1
Definitions


As used in this Agreement, the following terms shall have the following
meanings:
(a) “Assets” shall mean the assets of EBI and shall include the Contracts,
Customer List, Inventions, Equipment, Licenses, and Names.
(b) “Closing” shall mean the consummation of the transactions contemplated in
this Agreement in accordance with Article VIII.A.
(c) “Closing Date” shall mean the date of the Closing established pursuant to
Article VIII.A hereof.
(d) “Contracts” shall mean the agreements, arrangements, commitments and
contracts to which EBI is a party described on Disclosure Schedule 3.9 hereof.
(e) “Customer List” shall mean the list of EBI’s customers.
(f) “Effective Date” shall mean May __, 2008 or such other date as the parties
shall agree to in writing.
(g) “EBI Financial Statements” shall have the meaning given to it in Section 3.6
of this Agreement.
(h) “Equipment” shall mean all equipment used by EBI in the conduct of its
business as set forth on Disclosure Schedule 3.22 to this Agreement.
(i) “FNG Shares” shall mean shares of the common stock of FNG.
(j) “Instrument of Transfer” shall mean the instrument of transfer pursuant to
which each Shareholder shall transfer such Shareholder’s Shares to FNG, and
shall include such stock powers, certificates and endorsements as are customary
and FNG shall reasonably require.
(k) “Inventions” shall mean all ideas, inventions, ideas, procedures, drawings,
and plans, including any patents and patent applications owned by EBI and
described on Disclosure Schedule 3.14 of this Agreement.
(l) “Licenses” shall mean the licenses, permits, authorizations, certificates
and registrations set forth on Disclosure Schedule 1.(l) of this agreement.
(m) “Names” shall mean the name Elemental Business, Inc., any derivation thereof
(such as EBI), and any other name or mark used in the business or operation of
EBI, whether or not registered or trademarked. 

Page 2 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------


 
(n) “Purchase Price” shall have the meaning given it in Section 2.2.
(o) “Shareholder” shall mean each of Wintle, Randall, Pollock, Hall and Duncan. 
(p) “Shares” shall mean all of the shares of stock of EBI owned by the
Shareholders, which is and shall at Closing be 100% of the outstanding stock of
EBI.
(q) “Tax” or “Taxes” means any and all taxes, charges, fees, levies, duties or
other assessments whether federal, state, local or foreign, based upon or
measured by income, capital, net worth or gain and any other tax including,
recapture, gross receipts, profits, sales, use, occupation, use and occupancy,
value added, ad valorem, customers, transfer, franchise, shares, withholding,
payroll, employment, excise, or property taxes with respect to EBI, together
with any interest, fines, penalties and additions to tax imposed with respect
thereto.
Other terms used in this Agreement with initial capital letters, to the extent
not defined in this Article I, shall have such meanings ascribed thereto by this
Agreement or, if no meaning is ascribed, such terms shall have the ordinary and
customary used in connection therewith.
(r) “Permitted Liens” shall mean:
(i) carriers', warehouseman's, mechanics, material men's, repairmen's or other
like liens arising in the ordinary course of business and consistent with past
practice which are (i) not overdue for a period of more than thirty (30) days or
(ii) which are being contested in good faith and by appropriate proceedings; and
(ii) liens for taxes, assessments, levies, fees or governmental changes not yet
due and payable.


(s) “Shareholders’ Knowledge” means the actual knowledge of the Shareholders, or
in the absence of actual knowledge of a matter a Shareholder shall be deemed to
have knowledge if a reasonable person would have investigated and could
reasonably be expected to have learned of such matter following a reasonable
investigation.


ARTICLE II
Sale/Exchange of Stock


2.1 Agreement to Sell and Buy. Subject to the terms and conditions set forth in
this Agreement, the Shareholders agree to sell the Shares to FNG and FNG agrees
to buy the Shares from the Shareholders.
 
2.2 Purchase Price. In consideration for the Shareholders transfer of the Shares
to FNG, FNG shall issue to the Shareholders the aggregate amount of Three
Million Seven Hundred Thousand (3,700,000) FNG Shares (the “Purchase Price”).
The Purchase Price shall be allocated among the Shareholders as follows:


Name
 
No. of FNG Shares to be Received
 
Wintle
   
833,431
 
Randall
   
833,431
 
Pollock
   
833,431
 
Hall
   
1,031,586
 
Duncan
   
168,121
           
Total FNG Shares
   
3,700,000
 



2.3. Consideration; Share Exchange. At the Closing, upon surrender of the
certificates evidencing the Shares duly endorsed for transfer to FNG, FNG will
cause one-half of the Purchase Price (1,850,000 Shares) to be issued to the
Shareholders, as detailed prior to the Share Exchange under Disclosure Schedule
2.3. Until the EBI Financial Statement audits have been completed, the second
one-half of the Purchase Price represented in FNG Shares, (1,850,000 shares)
will be held in escrow (the “Escrow Arrangement”) by FNG’s counsel. Under such
Escrow Arrangement, all remaining shares will be released only upon the
completion and issuance by the Independent Accountants of the audit and the
payment of audit fees as described in Section 13.2 of this Agreement, on the EBI
Financial Statements, which statements FNG will exercise commercially reasonable
efforts to cause to be completed and issued on or before 71 days after Closing.
In the event that such Audit is not completed by the 72nd day following the
closing of the transaction, any remaining shares being held in escrow by any
escrow agent shall thereafter be released to the Shareholders.
 
Page 3 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



2.4. Subsidiaries. EBI does not have any subsidiaries.


ARTICLE III
Representations and Warranties of Shareholders


The Shareholders and EBI, individually, jointly and severally represent and
warrant to FNG – and the Shareholders acknowledge that FNG is relying on the
complete accuracy of such representations and warranties in connection with the
execution delivery and performance of this Agreement – as follows:
 
3.1 Corporate Standing/Authority. EBI is a corporation duly organized and
validly existing under the laws of the State of Utah. EBI is qualified to do
business in all jurisdictions where the failure to qualify will not have a
material adverse effect on the business of EBI. EBI has all corporate power
necessary to (i) conduct its business as presently conducted, (ii) own or lease
its real, personal and mixed property as currently owned and leased, and (iii)
to execute and perform all obligations required of it under any agreements to
which it is a party.
 
3.2 Capitalization. The entire authorized capital stock and equity ownership of
EBI consists of 50,000 shares of common stock of which 27,533 shares of common
stock are outstanding, with split of such ownership details on Disclosure
Schedule 2.3. The Shares are all of the outstanding shares of stock or equity
ownership of EBI. Except as set forth on Disclosure 3.2, there are no agreements
purporting to restrict the transfer of the Shares, nor any voting agreements,
voting trusts or other arrangements restricting or affecting the voting of the
Shares. There are no subscription rights, options, warrants, convertible
securities, or other rights (contingent or otherwise) presently outstanding, for
the purchase, acquisition, or sale of the capital stock of EBI, or any
securities convertible into or exchangeable for capital stock of EBI or other
securities of EBI, from or by EBI. There are no stock appreciation rights,
phantom stock, or similar rights in existence with respect to EBI.
 
3.3 Ownership of Shares. Each of the Shareholders owns, and shall transfer to
FNG, his Shares free and clear of any and all liens, claims and encumbrances.
The Shares are duly and validly issued, fully paid and non-assessable, and
issued in full compliance with all federal and state securities laws, rules and
regulations.
 
3.4 Assets. The Assets are all of the assets of EBI. Except for Permitted Liens
and as set forth on Disclosure Schedule 3.4, EBI has good and marketable title
to the Assets. Except as set forth on Schedules 3.4 or 3.7 and except for
Permitted Liens, the Assets are not encumbered in any manner. To the
Shareholder’s Knowledge, any receivables of EBI are fully collectible. The
Shareholders agree that where any portion of any balance of the Accounts
Receivable reflected on Disclosure Schedule 3.4 remain unpaid following 120 days
after the Closing date, the Shareholders will be required to pay to FNG the
entire amount of such balance(s) still owed FNG within 30 days of written
request for payment of the same. None of the Shareholders has knowledge of any
imminent or proposed change in any ordinance, regulation or law which would
materially detract from the value or materially impair the use of any of the
Assets for the purpose for which it is currently used. The Shareholders do not
makes any representation or warranty as to the physical condition of any of the
Assets, and FNG accepts the Assets in “as is” condition. 
 
3.5 Noncontravention. To the knowledge of the Shareholders, except as set forth
on Disclosure Schedule 3.5; neither the execution, delivery and performance of
the Transaction Documents, nor the consummation of the transactions contemplated
thereby nor compliance with the provisions thereof, will:
(1) Conflict with, cause a default under (with or without notice, lapse of time
or both) or give rise to a right of termination, amendment, cancellation or
acceleration of any obligation contained in or the loss of any material benefit
under, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the material properties or assets of EBI under any term,
condition or provision of any loan or credit agreement, note, debenture, bond,
mortgage, indenture, lease or other agreement, instrument, permit, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to EBI, or their respective properties or assets;
 
Page 4 of 43 | Share Exchange Agreement | Final Execution Copy
 

--------------------------------------------------------------------------------



(2) Violate any provision of the articles of incorporation or by-laws of EBI; or
(3) Violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to EBI or any of
its properties or assets.
 
3.6 Financial Representations. Attached to this Agreement as Disclosure Schedule
3.6, The balance sheet and related statements of income, cash flows, and changes
in shareholder’s equity for the years ended December 31, 2007 and December 31,
2006 of EBI are presently being audited (the “EBI Financial Statements”). .


3.7 Liabilities. Except as set forth in Disclosure Schedule 3.7, EBI has no
material liabilities, obligations or commitments, whether direct or indirect,
mature or unmatured, contingent.


3.8 Taxes. As of the date hereof EBI has timely filed all Federal Income Tax
returns and all other material Tax returns which are required to be filed as of
the Effective Date of this Agreement. To the Shareholders’ Knowledge, all such
returns are true and correct in all material respects. EBI has paid all Material
Taxes that have become or are due with respect to any period ended on or prior
to the date hereof, and has established an adequate reserve on its balance sheet
for those Taxes not yet due and payable. For purposes of this Agreement
“Material Taxes” shall mean any obligation in the form of a tax or assessment by
a governmental entity in an amount greater than $500.00. To the Shareholder’s
Knowledge, EBI is not presently under, nor has EBI received notice of, any
contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof. There are no liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of EBI, including without limitation,
income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes. EBI is not a party to any tax-sharing agreements or similar
contracts or arrangements.


3.9 Material Contracts and Transactions. Disclosure Schedule 3.9 contains a list
of all material contracts, agreements, licenses, permits, arrangements,
commitments, instruments, understandings or contracts, whether written or oral,
express or implied, contingent, fixed or otherwise, to which EBI is a party
(collectively, the “Contracts”).


(a) Except as listed on Disclosure Schedule 3.9, EBI is not a party to any
written or oral:
(1) contract for the purchase, sale or lease of any capital assets, or
continuing contracts for the purchase or lease of any materials, supplies,
equipment, real property or services in excess of $5,000 per annum;
(2) agreement regarding sales agency, distributorship, or the payment of
commissions in excess of $5,000 per annum;
(3) agreement for the employment or consultancy of any person or entity that
cannot be terminated with or without notice within 30 days; or
(4) note, debenture, bond, trust agreement, letter of credit agreement, loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge, or
undertaking of the indebtedness of any other person in excess of $5,000 per
annum;
(5) agreement, contract, or commitment for any charitable or political
contribution in excess of $5,000 per annum;
(6) any material agreement, contract, or commitment limiting or restraining EBI
or its Subsidiaries, their business or any successor thereto from engaging or
competing in any manner or in any business or from hiring any employees;
(7) material agreement, contract, or commitment that involves consideration in
excess of $5,000 not made in the ordinary course of business;
 
Page 5 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



(8) agreement establishing or providing for any joint venture, partnership, or
similar arrangement with any other person or entity;
(9) agreement or contract that involves consideration in excess of $5,000
containing a “change in control,” “potential change in control” or similar
provision; or
(10) power of attorney or similar authority to act.


(b) Each Contract set forth in Disclosure Schedule 3.9 (each a “Material
Contract”), is in full force and effect, and there exists no material breach or
violation of or default by EBI or its Subsidiaries under any such Material
Contract nor to the Shareholder’s Knowledge by any other party to such Material
Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any such Material
Contract by EBI, nor by any other party to such Material Contract. The
continuation, validity, and effectiveness of each Material Contract will in no
way be affected by the consummation of the transactions contemplated by this
Agreement. Except as listed on Disclosure Schedule 3.12, there exists no actual
or threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Material Contract. A true, correct and complete
copy (and if oral, a description of material terms) of each Material Contract,
as amended to date, has been furnished to FNG.  


3.10. Labor and Employment Matters.
(a) Neither the Shareholders nor EBI is bound by any collective bargaining
agreement;
(b) To its knowledge, EBI has complied, and is currently in compliance, in all
material respects with applicable laws, rules and regulations relating to the
employment of labor, including without limitation those relating to wages,
hours, unfair labor practices, discrimination and payment of social security and
similar taxes;
(c)  EBI is not, to the Shareholder’s Knowledge, liable for any unpaid wages,
bonuses, or commissions (other than those not yet due) or any tax, penalty,
assessment, or forfeiture for failure to comply with any of the foregoing.  All
officers, employees, and agents of EBI are employees at-will, and for indefinite
terms and there is no outstanding agreement or arrangement with respect to
severance payments; and
(d) Disclosure Schedule 3.10 contains a complete and accurate list of the
following information for each employee, consultant, member Shareholder or
director of EBI or its Subsidiaries that receives annual compensation is excess
of Twenty Thousand Dollars ($20,000.00), including each employee on leave of
absence or layoff status: name; job title; hire date; current compensation paid
or payable and any change in compensation since March 31, 2008; vacation
accrued; and service credited for purposes of vesting and eligibility to
participate under any of the Benefit Plans (as defined in Section 3.25 of this
Agreement).
 
3.11 Real Property.  Disclosure Schedule 3.11 contains a true and correct list
of each parcel of real property leased by EBI, detailing the expiration date of
each lease, and the monthly rent payable thereunder. All of the leases listed in
Exhibit 3.11 are in full force and effect, and to Shareholder’s Knowledge, no
event has occurred which with the passing of time, the giving of notice, or
both, would constitute a default under any of the leases. EBI has not received
written notice of any pending or threatened eviction proceedings, condemnations,
planned public improvements, annexation, special assessments, zoning or
subdivision changes, or other adverse claims materially affecting the leased
real property.
 
3.12 Litigation. There are no actions, suits, arbitration proceedings, or
investigations, whether civil or criminal, pending or to Shareholder’s Knowledge
or the knowledge of EBI, threatened against EBI before any court, administrative
agency or body which would have any adverse effect on the Assets, nor does EBI
or any of the Shareholders have any knowledge of any such action, suit,
arbitration, proceeding or investigation. To the Shareholder’s Knowledge, no
injunction materially or adversely affecting the Assets or the business of EBI
has been entered against or served upon EBI which is presently in effect. At the
time of the execution of this Agreement, to Shareholder’s Knowledge there is no
action, proceeding or investigation pending which challenges the validity of
this Agreement or the transactions contemplated by this Agreement, or which
otherwise seeks to prevent or has the effect of preventing the consummation of
these transactions. Disclosure Schedule 3.12 lists all pending legal claims or
proceedings, whether or not such claim or proceeding would result in a material
adverse effect if decided against EBI to the Shareholder’s Knowledge.
 
Page 6 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



3.13 Governmental Authorizations and Third Party Consents. All approvals,
authorizations, consents, licenses or orders of any governmental agency, whether
federal, state or local, required for the operation of the Assets or EBI’s
business have been obtained and are in full force and effect; except where the
failure to obtain the same would not have a material adverse effect on EBI.
Except as set forth on Disclosure Schedule 3.13, there are no consents,
authorizations, approvals or waivers of any third party necessary or appropriate
for the consummation of the transactions contemplated by this Agreement.
 
3.14 Inventions, Copyrights and Trademarks. EBI has not patented any of its
intellectual property. To Shareholder’s Knowledge, EBI has full right to exploit
the software it owns. To Shareholder’s Knowledge, EBI has full right to use and
operate under any and all of (i) the names and (ii) copyrights used or
distributed by EBI in its business. All the Intellectual Property of EBI is
identified on Disclosure Schedule 3.14. No action or claim is pending or to
Shareholder’s Knowledge, threatened, or has been received by EBI alleging that
the operation by EBI of its business infringes in any way upon any patents,
patent applications, trademarks, trade names, copyrights, inventions, formula,
methods or processes of any third party.
 
3.15 No Brokers. Neither the Shareholders nor EBI has incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated by this Agreement for
which FNG would be responsible.
 
3.16 Accounts. Disclosure Schedule 3.16 sets forth and describes (a) all bank
accounts owned or maintained by EBI and all authorized signatories with respect
thereto, and (b) all safety deposit boxes maintained by EBI and all persons who
have access thereto.


3.17 Disclosure and Completeness of Statements. No representation or warranty
made by the Shareholders or EBI in this Agreement or any Schedule or Exhibit
attached to this Agreement, contains, or will as of Closing contain, any untrue
statement of a material fact or omits, or will as of Closing omit, to state a
material fact which is necessary in order to make the statement contained herein
or therein not misleading.


3.18 Absence of Changes. Except as set forth in Disclosure Schedule 3.17, since
March 31, 2008, neither EBI nor, if applicable, its subsidiaries have:


(a) incurred any material liabilities, other than liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to its or any
of its assets or properties.
(b) sold, encumbered, assigned or transferred any material fixed assets or
properties which would have been included in any of the assets of EBI, or, if
applicable its subsidiaries if the closing had been held on March 31, 2008 or on
any date since then, except for ordinary course of business transactions
consistent with past practice;
(c) created, incurred, assumed or guaranteed any material indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the assets or properties of
EBI, or if applicable, its subsidiaries to any material mortgage, lien, pledge,
security interest, conditional sales contract or other encumbrance of any nature
whatsoever;
(d) except for as otherwise set forth in Schedule 3.7, those obligations
identified therein will be assumed, EBI has not made or suffered any amendment
or termination of any material agreement, contract, commitment, lease or plan
involving consideration in excess of $5,000 and to which EBI is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, whether or not in
the ordinary course of business;
 
Page 7 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;
(f) suffered any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting its business, operations, and of
the assets, properties or prospects of EBI;
(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);
(h) received notice or had knowledge of any actual or threatened labor dispute,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects taken as a whole;
(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000.00, except such as may be
involved in ordinary repair, maintenance or replacement of any of the assets of
EBI;
(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or made any
increase in, or any addition to, other benefits to which any of its employees
may be entitled;
(k) changed any of the accounting principles followed or the methods of applying
such principles;
(l) entered into any transaction other than in the ordinary course of business
consistent with past practice; or
(m) agreed, whether in writing or orally, to do any of the foregoing.


3.18 Personal Property. Disclosure Schedule 3.18 contains a list of all material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by EBI, and, if applicable, its Subsidiaries. All of such items
are in good operating condition (normal wear and tear excepted).


3.19 Related Entities. Except as set forth on Disclosure Schedule 3.19, neither
EBI nor any Stockholder, director, officer or employee of EBI or any member of
his or her immediate family or any other of its, his or her affiliates, owns or
has an ownership interest in any corporation or other entity that is or was
during the last three years a party to, or in any property which is or was
during the last two years the subject of, any material contract, agreement or
understanding, business arrangement or relationship with EBI. Disclosure
Schedule 3.19 provides a description of each such related entity and the
interest held therein.


3.20  Insurance. The assets, properties and operations of EBI are not insured.


3.21 Benefit Plans and Arrangements. The Company does not have any employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)), or other deferred compensation or fringe
benefit plans, or arrangements.
 
ARTICLE IV
Representations and Warranties of FNG


4.1 Organization and Authority. FNG is a corporation duly organized, validly
existing and in good standing under the laws of Nevada. FNG has all necessary
power and authority to execute, deliver and perform this Agreement according to
its terms. FNG’s subsidiaries are each duly organized and validly existing and
in good standing under the laws of their respective jurisdictions of
organization. FNG and its subsidiaries each have all requisite power and
authority (corporate and other) to own their respective properties and to
conduct their respective businesses as now being conducted, are each duly
qualified to do business and are in good standing in each jurisdiction in which
the character of the properties owned or leased by them or in which transaction
of their respective businesses make such qualification necessary, except where
the failure to so qualify will not have a material adverse effect on FNG and its
subsidiaries. To their knowledge, FNG and its subsidiaries are not transacting
business, or operating any properties owned or leased by any of them in
violation of any provision of federal or state law or any rule or regulation
promulgated thereunder, which violation would have a material adverse effect on
FNG and its subsidiaries.
 
Page 8 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




4.2 FNG Capitalization. The authorized capital stock of FNG consists of
900,000,000 shares of common stock of FNG, having a par value of $0.001 (“FNG
Common Stock”), of which, as of the date of this Agreement, 71,242,191 shares
are issued and outstanding. All outstanding shares of FNG Common Stock have been
duly authorized and validly issued in compliance with applicable laws, are fully
paid and non-assessable and are not subject to any preemptive or subscription
rights. All of the issued and outstanding shares of FNG Common Stock were
offered, issued, sold and delivered in compliance with the registration
requirements of the Securities Act and any applicable state securities act or an
applicable exception therefrom.
(a) Except as otherwise disclosed in all SEC filings and reports, there are no
outstanding warrants, options, rights, other securities, agreements,
subscriptions or other commitments, arrangements or undertakings pursuant to
which FNG may become obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any additional shares of FNG Capital Stock or other
securities of FNG or to issue, grant, extend or enter into any such warrant,
option, right, security, agreement, subscription or other commitment,
arrangement or undertaking. Except as otherwise disclosed in all SEC filings and
reports, there are no outstanding options, rights, other securities, agreements
or other commitments, arrangements or undertakings pursuant to which FNG is or
may become obligated to redeem, repurchase or otherwise acquire or retire any
shares of FNG Capital Stock or other securities of FNG. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation or similar
rights with respect to FNG.
(b) Except as otherwise disclosed in all SEC filings and reports, there are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting stock of FNG. There are no bonds, debentures, notes or other
indebtedness or securities other than Common Stock of FNG having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which stockholders of FNG may vote.
(c) Except as otherwise disclosed in all SEC filings and reports, there are no
outstanding rights which permit the holder thereof to cause FNG to file a
registration statement under the Securities Act or which permit the holder
thereof to include securities of FNG in a registration statement filed by FNG
under the Securities Act.


4.3 Authorization and Validity of Agreement. FNG has the corporate power and
authority to execute and deliver this Agreement. This Agreement has been duly
and validly approved by the Board of Directors and shareholders of FNG, has been
duly executed and delivered on its behalf, and constitutes a valid and binding
agreement of FNG, enforceable in accordance with its terms.


4.4 FNG Reports. Since May 1, 2008, FNG have filed all reports, registrations
and statements, together with any amendments required to be made with respect
thereto, that were required to be filed with (i) the SEC, including but not
limited to Form 10-K, Form 10-Q, Form 8-K and proxy statements, and (ii) other
applicable state securities authorities. All such reports and statements filed
with the SEC and other applicable state securities authorities are collectively
referred to herein as the “FNG Reports.” As of their respective dates, to the
best knowledge of the officers of FNG, the FSC Reports complied in all material
respects with all the statutes, rules and regulations enforced or promulgated by
the regulatory authority with which they were filed and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they are made, not misleading.
 
Page 9 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



4.5 FNG Financial Statements; Tax Returns. FNG’s Consolidated Balance Sheets as
of June 30, 2007 and June 30, 2006, and its Consolidated Statements of Income
and Consolidated Statements of Cash Flow for the years then ended, and its
interim financial statements for the period ended March 31, 2008, all heretofore
delivered to EBI and its Shareholders (collectively the “FNG Financial
Statements”), were prepared in accordance with generally accepted accounting
principles consistently applied and present fairly FNG’s consolidated financial
condition, results of operations and changes in financial position as of such
dates and for such periods. FNG has filed all federal, state and local tax
returns and forms (including but not limited to Forms 1099), which are required
by law to be filed or delivered as of the date hereof and have paid all taxes
which have become due. Where payment of such taxes is not required to be made as
of the date hereof, FNG has set up an adequate reserve or accrual for the
payment of all taxes required to be paid in respect of the periods covered by
such returns. Except as and to the extent stated in the FNG Financial Statements
provided by FNG to EBI and its Shareholders and except for those liabilities
incurred in the ordinary course of business, FNG and its consolidated
subsidiaries do not have any material liabilities or obligations, secured or
unsecured (whether accrued, absolute, contingent or otherwise).


4.6 Absence of Material Adverse Changes. Since December 31, 2007, there has been
no material change, and no development involving a reasonably foreseeable
prospective change, in or affecting the financial condition (present or
prospective), business, properties or operations of FNG and its consolidated
subsidiaries that either individually or in the aggregate has had or is likely
to have a material adverse effect on FNG and its consolidated subsidiaries.


4.7 Absence of Defaults Under Agreements. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
conflict with or result in a breach of or constitute a default under any
provision of FNG’s Articles of Incorporation, Bylaws, or any agreement to which
FNG is a party or by which it is bound or to which any of its properties is
subject, or result in the creation of any liens or encumbrances upon its assets,
and no consents or waivers thereunder are required to be obtained in connection
with the transactions contemplated hereby.


4.8 Actions, Proceedings, and Investigations. Except as set forth in FNG’s
filings with the SEC, there are no actions, proceedings or investigations
pending, or to the knowledge of the executive officers of FNG, threatened or
contemplated, against or relating to FNG or any of its consolidated
subsidiaries, or any of their respective properties, which would have a material
adverse effect on the financial condition (present or prospective), businesses,
properties or operations of FNG and its consolidated subsidiaries, or the
ability of FNG to consummate the Transaction contemplated hereby.


4.10 Periodic Reports. FNG will use its best efforts to timely file all reports,
registrations and statements that it is required to file with the SEC,
including, but not limited to Form 10-K, Form 10-Q, Form 8-K and proxy
statements, and other applicable state securities or authorities as required
under law for the three years following Closing.


4.11 Notification of Action. FNG covenants and agrees to immediately notify the
Shareholders Representative in the event of the breach of any of the covenants
set forth in this Article VI.


4.12 Continuation of O&D Indemnification. FNG agrees that all rights to
indemnification or exculpation now existing in favor of the directors and
officers of EBI as provided in EBI’s charters, bylaws, indemnification
agreements or otherwise in effect as of the date hereof with respect to matters
occurring prior to the Closing shall, to the greatest extent permitted by Nevada
law and the organizational documents of FNG as in effect prior to Closing,
survive the Transaction and shall continue in full force and effect for that
period of time during which Alan E. Hall shall serve as a member of the FNG
Board of Directors. If FNG or any of its successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) shall transfer all or substantially all of its properties and
assets to any individual, corporation or other entity, then, and in each such
case, FNG shall use its commercially reasonable efforts to cause such successor
and assigns of FNG to assume the obligations set forth in this Section.
 
Page 10 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------





4.13 Access to Information. Upon reasonable request by EBI, and prior to the
Closing of the transaction contemplated herein, FNG shall make one or more
executive officers available in a commercially reasonable manner, to EBI and its
representatives, counsel, accountants and agents to discuss FNG operations, and
FNG shall provide to EBI and its representatives, at their request, copies of
all filings made with the SEC between the date hereof and the Closing. EBI
covenants and agrees that it and its representatives, counsel, accountants and
agents will hold in strict confidence all documents and information concerning
FNG or any of its subsidiaries so obtained (except to the extent that such
documents or information are a matter of public record or require disclosure in
any application required to be filed with any governmental or regulatory agency
to obtain the approvals and consents required to effect the transactions
contemplated hereby), and if the transactions contemplated herein are not
consummated, such confidence shall be maintained and all such documents shall be
returned to FNG.


4.14 FNG Board Position. FNG hereby agrees to elect Alan E. Hall to serve as a
member of the Board of Directors of FNG for a term of at least one (1) year from
and after the Closing. FNG further agrees to take no action to remove Mr. Hall
as a director during such period unless such removal is for cause or results
from Mr. Hall’s inability to serve by reason of his physical or mental illness
or incapacity.


4.15 Governmental Authorizations and Third Party Consents. All approvals,
authorizations, consents, licenses or orders of any governmental agency, whether
federal, state or local, required for the acquisition of the EBI Shares by FNG
and the issuance of the FNG Shares to the Shareholders have been obtained and
are in full force and effect. There are no consents, authorizations, approvals
or waivers of any third party necessary or appropriate for the transfer to FNG
of the EBI Shares and consummation of the transactions contemplated by this
Agreement that FNG is required to obtain, that has not been obtained.


4.16  Disclosure and Completeness of Statements. No representation or warranty
made by FNG in this Agreement, contains any statement of a material fact known
to be untrue or omits to state a material fact which is necessary in order to
make the statement contained herein or therein not misleading.


4.17  No Knowledge of Inaccuracies. FNG represents and warrants that as of the
date of this Agreement, it has no knowledge that any of the representations made
by the EBI or the Shareholders contained herein are inaccurate.


ARTICLE V
Covenants of EBI and Shareholders


5.1 Affirmative Covenants. Between the date hereof and the Closing, EBI shall,
and the Shareholders shall cause EBI to:


(a) Continue to operate the Assets and EBI’s business (i) in the usual and
ordinary course, and (ii) in conformity with all applicable laws, ordinances,
regulations, rules and orders;
(b) Use commercially reasonable efforts to preserve the business of EBI and
maintain the Assets intact, and to preserve the good will and business of EBI’s
customers, suppliers and others having business relations with EBI, and continue
to conduct the financial operations of EBI, including its credit and collection
policies, with the same effort, to the same extent and in the same manner as in
the prior conduct of the business of EBI;
(c) Provide FNG and representatives of FNG with reasonable access during normal
business hours to the properties, titles, contracts, books, files, logs, records
and affairs of EBI and furnish such additional information concerning EBI, its
business or the Assets as FNG may from time to time reasonably request, provided
that such access and requests do not unreasonably interfere with EBI’s business
and operations;
 
Page 11 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



(d) If applicable, use commercially reasonable efforts to procure the consent of
any third parties necessary for the assignment to FNG of any contract, lease,
agreement or intellectual property interest to be conveyed hereunder, such
consents to include, without limitation, the consent of EBI’s software vendor,
if any, to the acquisition by FNG of EBI and to the potential assignment to FNG
of all interest in EBI’s software or other intellectual property, to the extent
possible, without the requirement for further payment by FNG for such software
and intellectual property;
(e) Exercise commercially reasonable efforts to continue EBI’s relationship with
its software developer;
(f) Pay all Taxes as they become due;
(g) To encourage all employees to continue their employment with EBI and not
terminate any employees without the prior written consent of FNG; and
(h) between the date of this Agreement and for a period of five years following
the Closing Date, EBI shall maintain in confidence, and cause the directors,
officers, employees, agents, and advisors of EBI to maintain in confidence,
written, oral, or other information obtained in confidence (“FNG Confidential
Information”) from FNG in connection with this Agreement or the transactions
contemplated hereby, unless (a) such information is already known to EBI or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of EBI, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for the consummation of the transaction contemplated by this
Agreement, (c) the furnishing or use of such information is required by legal
proceedings provided that the party making disclosure provides reasonable
advance notice to the other party, or (d) the furnishing of such information is
to professional advisors under a duty of confidentiality, as necessary to
consummate the transactions contemplated by this Agreement. The Shareholders and
EBI agree that the FNG Confidential Information will be used solely for the
purposes of evaluating and consummating this transaction and that such
information will not be used or disclosed other than in furtherance of such
purpose under the terms of this Agreement. In the event that this Agreement is
terminated, EBI shall promptly return any Confidential Information belonging to
FNG.
 
5.2 Negative Covenants.
(a) Between the date hereof and the Closing, EBI shall not, and the Shareholders
shall cause EBI not to, without the prior written consent of FNG:
(1) enter into any agreements with employees to increase the compensation or
bonuses payable to or to become payable by EBI to any of the employees or effect
any changes in the management, personnel policies or employee benefits, except
in accordance with the existing employment practices unless such can be
accomplished at EBI’s sole cost and expense ;
(2) except in the ordinary course of business consistent with past practice,
allow the working capital, inventory, payables or receivables of EBI to change
in any material respect;
(3) create, assume or permit to exist any mortgage or pledge, lien or
encumbrance (other than a Permitted Lien or other obligations listed on any
Disclosure Schedule) of or on any of the Assets, whether now owned or hereafter
acquired except in the ordinary course of business;
(4) sell, assign, lease or otherwise transfer or dispose of any of the Assets
except in the ordinary course of business;
(5) acquire any assets not paid for in cash in full prior to the Closing Date
except in the ordinary of business; or
(6) make any material changes in the Assets or its business.
(b) As a material inducement to FNG entering into this Agreement and its
acquisition of EBI, the Shareholders agree that for a period of two years
following the Closing Date, without the prior written consent of FNG, none of
the Shareholders will, as a principal, agent, or employee, or through any
person, company, partnership, association or other entity:
(1) Employ, engage or seek to employ or engage any person designated on
Disclosure Schedule 3.10 who is employed by EBI or FNG; or
 
Page 12 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



(2) Cause or attempt to cause any supplier, customer, client, employee,
consultant, officer, director or person having a business relationship with EBI
or FNG to terminate or materially reduce its relationship with either EBI or
FNG.
(3) except for Alan H. Hall and Charles E. Duncan, participate or engage in
(other than through the ownership of 5% or less of any class of securities
registered under the Securities Exchange Act of 1934, as amended) or assist,
financially or otherwise any person who participates or who is engaged in, any
business, wherever located, that competes with the business or activities EBI,
including but not limited to the activities of internet marketing software
development, consulting or licensing and other usual and customary internet
marketing activities or any activities engaged in by EBI on the Closing Date.
 
The parties recognize that the law and public policies of the various states of
the United States may differ as to the validity and enforceability of covenants
similar to those set forth in this Section 5.2 (c). It is the intention of the
parties that the provisions of this Section 5.2 (c) be enforced to the fullest
extent permissible under the law and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions of this section will not
render unenforceable, or impair, the remainder of the provisions of this
section. The parties further agree that any remedy at law for any violation of
the provisions of this section would be inadequate, and the Shareholders hereby
consent to the granting by any court of an injunction or other equitable relief
without the necessity of actual monetary loss being provided, in order that the
breach or threatened breach of such provisions may be effectively restrained.


ARTICLE VI
Covenant of FNG


Between the date of this Agreement and for a period of either five years or
until the Closing, whichever occurs first, FNG shall maintain in confidence, and
cause the directors, officers, employees, agents, and advisors of FNG to
maintain in confidence, any written, oral, or other information obtained in
confidence (“EBI Confidential Information”) from EBI in connection with this
Agreement or the transactions contemplated hereby, unless (a) such information
is already known to EBI or to others not bound by a duty of confidentiality or
such information becomes publicly available through no fault of FNG, (b) the use
of such information is necessary or appropriate in making any filing or
obtaining any consent or approval required for the consummation of the
transaction contemplated by this Agreement, (c) the furnishing or use of such
information is required by legal proceedings provided that the party making
disclosure provides reasonable advance notice to the other party, or (d) the
furnishing of such information is to professional advisors under a duty of
confidentiality, as necessary to consummate the transactions contemplated by
this Agreement. FNG agrees that the EBI Confidential Information will be used
solely for the purposes of evaluating and consummating this transaction and that
such information will not be used or disclosed other than in furtherance of such
purpose under the terms of this Agreement. In the event that this Agreement is
terminated, FNG shall promptly return any EBI Confidential Information belonging
to EBI.


ARTICLE VII
Conditions to Obligations of EBI and the Shareholders


The obligation of EBI and the Shareholders to consummate the transactions
contemplated hereby is subject to the fulfillment prior to and at the Closing of
each of the following conditions:
 
7.1 The representations and warranties of FNG contained in this Agreement shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made at and as of such time;
 
Page 13 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------





7.2 FNG shall have in all material respects performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it prior to and at the Closing Date;


7.3 All necessary approvals and consents to issuance of the FNG shares shall
have been obtained;


7.4 FNG shall have made all deliveries to EBI as set forth within this
Agreement; and


7.5 FNG’s board of directors shall have adopted such resolutions as may be
necessary for the board of directors to amend the number of directors of FNG to
five, and to appoint Hall to such board of directors effective upon Closing, and
shall, upon the Closing submit such actions to the stockholders of FNG for such
approval as may be required of the stockholders;


7.6 No material adverse change in the business, operations, properties,
prospects, assets, or condition of FNG will have taken place since the date of
the FNG Financial Statements, and no event will have occurred or circumstance
arise that may result in such a material adverse change;


7.7 EBI and the Shareholders shall have completed to their sole satisfaction a
due diligence investigation of FNG.


ARTICLE VIII
Conditions to Obligations of FNG


The obligation of FNG to consummate the transactions contemplated hereby is
subject to the fulfillment prior to and at the Closing of each of the following
conditions:


8.1 The representations and warranties of EBI contained in this Agreement shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made at and as of such time;


8.2 EBI shall have in all material respects performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it prior to and at the Closing Date;


8.3 All necessary approvals and consents to the assignment to exchange of the
Shares for the FNG shares shall have been obtained;


8.4 EBI shall have entered into an agreement with its software developer in form
and substance satisfactory to FNG in its sole discretion.


8.5 EBI shall have obtained consent to the change of control of EBI for any
material contract that requires such consent;


8.6 EBI shall have made all deliveries to FNG set forth in the Agreement;


8.7 No material adverse change in the business, operations, properties,
prospects, assets, or condition of EBI will have taken place since the date of
the EBI Financial Statements, and no event will have occurred or circumstance
arise that may result in such a material adverse change;


8.8 FNG will be satisfied in all material respects with its due diligence review
of EBI.
 
Page 14 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------





8.9 EBI and the Shareholders further agree and acknowledge that, effective as of
the closing of the transaction contemplated by this Agreement, Duncan and Hall
will have contributed $1,929.26 and $11,843.30 in cash to the Company which
amounts shall be used for general working capital by EBI.


ARTICLE VIII.A
Closing and Closing Deliveries


8.1.A Closing. The Closing shall be held at 10:00 a.m. MST on May ___, 2008 or
on such later date as the parties may agree (the “Closing Date”) via
simultaneous facsimile execution and immediate follow up with original documents
via or as otherwise agreed to by the parties to this Agreement.
 
8.2.A Deliveries by EBI and the Shareholders. At the Closing, EBI shall execute
and deliver or cause to be delivered to FNG in form and substance reasonably
satisfactory to FNG and its counsel:
(a) Instruments of Transfer signed by each of the Shareholders conveying to FNG
all of the Shares, together with all original certificates representing the
Shares, in each case in proper form for transfer, with appropriate instructions
or agreements from the Shareholders to allow the Shares to be legally and
beneficially transferred into the name of FNG. Except for those Permitted Liens
and liens set forth or the Disclosure Schedule, FNG will receive evidence to its
satisfaction that any liens or encumbrances on the Shares have been released as
of the Closing Date.
(b) signed employment agreements between FNG, on the one hand and Ryan Wintle,
Jared Randall and Jeff Pollock in form and substance mutually satisfactory to
FNG and such employees in Form as provided under Exhibit A (collectively, the
“Employment Agreements”);
(c) a certificate of the Secretary of EBI, dated the Closing Date, containing
(a) a copy of EBI’s articles of incorporation, as amended through the Closing
Date certified by the Department of Commerce, Division of Corporations and
Commercial Code of the State of Utah (b) a true and correct copy of EBI’s
bylaws, as amended and (c) true and correct copies of resolutions of EBI’s board
of directors and stockholders authorizing this Agreement and the transactions
contemplated herein; and (d) a certification of the incumbency and signatures of
the officers of EBI executing this Agreement and the Closing Documents executed
by EBI on the Closing Date as contemplated by this Agreement;
(e) such other assignments, bills of sale or instruments of transfer,
certificates of officers and opinions of counsel as reasonably may be requested
by FNG to consummate the transactions contemplated by this Agreement;
(f) the deliver of a detail list of all historical clients of EBI, dates active,
contact information and the status of the business relationship; and
(g) unless as otherwise provided for under Disclosure Schedule 3.7, at the
Closing EBI will not have any other liabilities, claims outstanding. FNG
confirms that it has received written confirmation that the following have been
paid: (i) Wells Fargo Credit Line, (ii) America First Credit, and (iii) America
First Visa.
 
8.3.A Deliveries by FNG. On the Closing Date, FNG shall execute and deliver or
cause to be delivered to EBI, in form and substance reasonably satisfactory to
EBI and its counsel:
(a) The Purchase Price as set forth in Section 2 in the form of stock
certificates duly issued by FNG in the name of each of the Shareholders in the
amounts set forth opposite their names in Section 2.2;
(b) Signed Employment Agreements in the Form as provided under Exhibit A;  
(c) a certificate of an FNG’s Secretary, dated the Closing Date, containing; (a)
a copy of FNG’s certificate of incorporation, as amended through the Closing
Date certified by the Secretary of State of the State of Nevada, (b) a true and
correct copy of FNG’s bylaws, as amended and (c) true and correct copies of
resolutions of FNG’s board of directors and stockholders authorizing this
Agreement and the transactions contemplated herein; and (d) a certification of
the incumbency and signatures of the officers of FNG executing this Agreement
and the Closing Documents executed by FNG on the Closing Date as contemplated by
this Agreement; and


Page 15 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



ARTICLE IX
Survival of Representations
and Warranties and Indemnification


9.1 Representations and Warranties. All representations and warranties contained
in this Agreement shall survive the Closing Date for a period of one year.


9.2 Indemnification by EBI and the Shareholders. EBI and the Shareholders,
individually, jointly and severally hereby agree to indemnify, defend and hold
harmless FNG, its successors and assigns from and against:
(a) any and all claims, demands, liabilities, obligations, actions, suits,
proceedings, losses, damages, costs, expenses, assessments, judgments,
recoveries, and deficiencies, including interest, penalties and reasonable
attorneys’ fees, of every kind and descriptions, contingent or otherwise (the
foregoing, hereinafter collectively referred to as “Damages”); occasioned by,
arising out of or resulting from the operation of the EBI’s business before the
Closing, including, but not limited to, any and all claims, liabilities and
obligations arising or required to be performed before the Closing under any
contract, agreement, lease or license assumed by FNG hereunder;
   (b) any and all Dama ges occasioned by, arising out of or resulting from any
misrepresentation, breach of warranty or covenant, or default or non-fulfillment
of any agreement on the part of EBI under this Agreement set forth in Section 3,
or from any certificate, agreement, annex, schedule or other instrument
furnished to FNG pursuant to this Agreement or in connection with any of the
transactions contemplated hereby.
(c) Notwithstanding any other provision in this Agreement to the contrary, no
Shareholders shall be liable for the inability or failure of any other
Shareholder to deliver the shares of EBI stock held by such other Shareholder to
FNG free and clear of all liens and encumbrances. Except, in the event that not
all Shareholders are willing or otherwise capable of transferring their shares
as described in this Agreement, and at its sole discretion, FNG may cancel,
rescind or terminate this Agreement without further obligation to EBI or any
Shareholder;
(d) Except in the case of fraud or intentional misrepresentation or willful
misconduct FNG hereby agrees that its sole recourse for any indemnification
claims made under this Article 9 shall be the FNG shares issued to Shareholders
as the purchase price. The indemnification obligations of Hall and Duncan shall
in no case exceed the value (at the time indemnification claims are made) of the
FNG shares issued to them in connection with the Transactions contemplated
herein. Except in the case of fraud or intentional misrepresentation or willful
misconduct, the indemnification obligation of the other Shareholders shall not
exceed the value (at the time indemnification claims are made) of the FNG shares
issued to such Shareholder in connection with the Transactions contemplated
herein
(e) FNG shall notify Shareholder’s Representative (as defined below) in writing
within thirty (30) days of the date FNG becomes aware of any event which in its
opinion entitle or may entitle it to indemnification under this Section 9.2;
provided, however, that failure to give such notice within such thirty (30) day
period shall not affect the liability of EBI or the Shareholders hereunder,
except to the extent FNG is actually prejudiced thereby. With respect to
threatened or asserted claims of third parties, the Shareholders shall promptly
defend such claim by counsel of the Shareholder’s Representatives own choosing;
(f) If the Shareholders within a reasonable time after notice of a claim fails
to defend FNG, FNG shall be entitled to undertake the defense, compromise or
settlement of such claim at the expense of and for the account and risk of the
Shareholders. Anything in this subsection to the contrary notwithstanding, (i)
if there is a reasonable probability that a claim may materially and adversely
affect FNG, FNG shall have the right, at its own cost and expense to defend,
compromise or settle such claim; (ii) the Shareholders shall not, without FNG’s
written consent, settle or compromise any claim or consent to any entry of
judgment which does not include as an unconditional term thereof, the giving by
the claimant or the plaintiff to FNG of a release from all liability in respect
to such claim;
(g) Notwithstanding any of the foregoing, the Shareholders and EBI shall not
have any liability to indemnify FNG for any claim as to which FNG has not
notified the Shareholder’s Representatives within 18 months of the earlier of
the Closing Date or discovery of the facts or circumstances giving rise to the
claim.
 
Page 16 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



9.3 Indemnification by FNG. FNG hereby agrees to indemnify, defend and hold
harmless the Shareholders and their successors and assigns from and against:
(a) any and all Damages occasioned by, arising out of or resulting from any
misrepresentation, breach of warranty or covenant, or default or non-fulfillment
of any agreement on the part of FNG under this Agreement, or from any
certificate, agreement, annex, schedule or other instrument furnished by FNG to
EBI and/or the Shareholders pursuant to this Agreement or in connection with any
of the transactions contemplated hereby, including, damages that may arise from
the non payment of the VW Passat Lease.
(b) the Shareholder making such indemnity claim shall notify FNG in writing
within thirty (30) days of the date such Shareholder becomes aware of any event
which in his opinion entitles or may entitle him to indemnification under this
Section 9.3; provided, however, that failure to give such notice within such
thirty (30) day period shall not affect the liability of FNG hereunder, except
to the extent that FNG is actually prejudiced thereby. With respect to
threatened or asserted claims of third parties, FNG shall promptly defend such
claim by counsel of its own choosing.
(c) If FNG within a reasonable time after notice of a claim fails to defend such
Shareholder, such Shareholder shall be entitled to undertake the defense,
compromise or settlement of such claim at the expense of and for the account and
risk of FNG. Anything in this subsection to the contrary notwithstanding, if
there is a reasonable probability that a claim may materially and adversely
affect a Shareholder, such Shareholder shall have the right, at its own cost and
expense to defend, compromise or settle such claim. Notwithstanding any
provision in this Agreement to the contrary, FNG shall not, without the
Shareholder’s Representative’s written consent, settle or compromise any claim
or consent to any entry of judgment which does not include as an unconditional
term thereof, the giving by the claimant or the plaintiff to FNG of a release
from all liability of all Shareholders in respect to such claim.
(d) Notwithstanding any of the foregoing, FNG shall not have any liability to
indemnify a Shareholder for any claim as to which such Shareholder has not
notified FNG within one year of the Closing Date; provided, however, that such
limitation shall not apply to any matter pertaining to the issuance of the FNG
shares to the representative Shareholder and title thereto or payment of the VW
Passat Lease.


9.4 Limitations. No Shareholder shall have any liability to FNG under Article IX
where any officer, director, employee or representative of FNG had actual
knowledge before closing of a breach of a representation or warranty of EBI or
the Shareholders and where FNG did not inform Charles Duncan in writing prior to
Closing of such breach.


ARTICLE X
TERMINATION


  10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date by:
(a) mutual agreement of the Shareholders and FNG;
(b) the Shareholders, if there has been a breach by FNG of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of FNG that is not cured, to the reasonable satisfaction of the
Shareholders, within 10 business days after notice of such breach is given by
the Shareholders (except that no cure period will be provided for a breach by
FNG that by its nature cannot be cured);
(c) FNG, if there has been a breach by the any of the Shareholders or EBI of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of the Shareholders or EBI that is not cured by the
breaching party, to the reasonable satisfaction of FNG, within 10 business days
after notice of such breach is given by FNG (except that no cure period will be
provided for a breach by the Shareholders or EBI that by its nature cannot be
cured);
(d) the Shareholders or FNG, upon notice to the other, if any permanent
injunction or other order of a governmental entity of competent authority
preventing the consummation of the transactions contemplated by this Agreement
has become final and non-appealable; or
(e) either Shareholders of FNG if this transaction has not closed prior to June
30, 2008.
 
Page 17 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



10.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 10.1, this Agreement will be of no further force or effect;
provided, however, that no termination of this Agreement will relieve any party
of liability for any breach of this Agreement that is based on a wrongful
refusal or failure to perform any obligations or for any covenant that by its
nature survives termination of this Agreement.


ARTICLE XI
Shareholders Representatives


11.1 Designation of Shareholders Representative. Charles E. Duncan (the
“Shareholders Representative”) is hereby designated by each of the Shareholders
to serve as the representative of the Shareholders with respect to the matters
expressly set forth in this Agreement to be performed by the Shareholders
Representative.


11.2 Authority. Each of the Shareholders, by the execution of this Agreement,
hereby irrevocably appoints the Shareholders Representative as the agent, proxy
and attorney-in-fact for such Shareholder for all purposes of this Agreement
(including the full power and authority on such Shareholder’s behalf (i) to
consummate the transactions contemplated herein; (ii) to pay such Shareholder's
expenses incurred in connection with the negotiation and performance of this
Agreement (whether incurred on or after the date hereof); (iii) to disburse any
funds received hereunder to such Shareholder and each other Shareholder; (iv) to
endorse and deliver any certificates or instruments representing the EBI Stock,
to deliver any certificates representing the shares of EBI Stock, and to execute
such further instruments of assignment as FNG shall reasonably request; (v) to
execute and deliver on behalf of such Shareholder any amendment or waiver
hereto; (vi) to take all other actions to be taken by or on behalf of such
Shareholder in connection herewith; (vii) to do each and every act and exercise
any and all rights which such Shareholder or the Shareholders, as applicable,
collectively are permitted or required to do or exercise under this Agreement;
(viii) to resolve indemnification claims; and (ix) to refrain from taking any
action that the Shareholders Representative is otherwise authorized hereunder to
take. Each of the Shareholders agrees that such agency and proxy are coupled
with an interest, are therefore irrevocable without the consent of the
Shareholders Representative and shall survive the death, incapacity, bankruptcy,
dissolution or liquidation of any Shareholder. All decisions and actions by the
Shareholders Representative (to the extent authorized by this Agreement) shall
be binding upon all of the Shareholders, and no Shareholder shall have the right
to object, dissent, protest or otherwise contest the same.


11.3 Successor Shareholders Representative. If the Shareholders Representative
dies, resigns as Shareholders Representative, becomes disabled or otherwise
becomes unable to fulfill his responsibilities hereunder, the Shareholders
holding at least two-thirds of the outstanding EBI Stock sold to the FNG
hereunder shall, within twenty (20) days of such death, disability or
resignation, appoint a successor to the Shareholders Representative and
immediately thereafter notify the FNG in writing of the identity of the
successor Shareholders Representative. Any such successor Shareholders
Representative shall succeed to all of the rights and obligations of the
Shareholders Representative hereunder.


ARTICLE XII
Investment Statements


12.1 Investment Intent. Each Shareholder acknowledges that the FNG Common Stock
being issued to such Shareholder (including any and all shares of FNG Common
Stock issued as Contingent Consideration) are not registered under the
Securities Act or the securities laws of the United States or any state therein
and that the Shareholder is acquiring such FNG Shares for such Shareholder’s own
account, not as a nominee or agent, for investment, and not with a view to the
distribution or resale thereof. Such Shareholder is a sophisticated investor
with (either alone or with his, her or its Shareholder Representative, if any)
such knowledge and experience in financial and business matters that such
Shareholder (either alone or with his, her or its Shareholder Representative, if
any), is capable of evaluating the risks and merits of such Shareholder’s
investment in the FNG Shares and has the capacity to protect such Shareholder’s
own interests. Such Shareholder is in a financial position to hold the FNG
Shares for an indefinite period of time and is able to bear the economic risk
and withstand a complete loss of his, her or its investment in the FNG Shares.
Such Shareholder acknowledges that the Buyer has given him, her or it (and such
Shareholder’s Advisor, if any) the opportunity to ask questions of and receive
answers from, the officers and management employees of the Buyer and its
subsidiaries, and to obtain additional information about the assets,
liabilities, prospects, indebtedness, business and financial condition of the
Buyer and its subsidiaries, in order to evaluate the investment in the FNG
Shares contemplated hereby, and such Shareholder (and such Shareholder’s
Advisor, if any) has obtained, in the judgment of such Shareholder, sufficient
information from the Buyer to evaluate the merits and risks of such investment.
 
Page 18 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



12.2 Restricted Securities. Each Shareholder understands that the FNG Shares are
being issued to such Shareholder, are characterized as “restricted securities”
under United States securities laws inasmuch as they are being acquired from the
Buyer in a transaction not involving a public offering, and that under such laws
and applicable regulations such securities may not be resold without
registration under the Securities Act of 1933 unless an exemption from
registration thereunder is available. Such Shareholder represents that it is
familiar with Rule 144 and Regulation S, both promulgated under the Securities
Act as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
12.3 Residence. The jurisdiction of organization of such Shareholder that is not
a natural person and the residence of such Shareholder that is a natural person
are set forth on Disclosure Schedule 12.3 hereto.


12.4 Accredited Status. Such Shareholder, if listed on Disclosure Schedule 12.3
under the heading “Accredited Investors,” is an “accredited investor” as defined
in Rule 501(a) of Regulation D under the Securities Act. Such Shareholder, if
listed on Disclosure Schedule 12.3 under the heading “Non-Accredited Investors,”
is not an “accredited investor” as defined in Rule 501(a) of Regulation D under
the Securities Act.


12.5 Shareholder Investment Experience. Except as set forth on Disclosure
Schedule 12.5, each Shareholder, if any, listed on Disclosure Schedule 12.5
believes that he, she or it has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the FNG Shares, and he, she or it therefore does not plan to use
the services of any Shareholder Advisor(as such term is defined in Rule 501(h)
of Regulation D promulgated under the Securities Act) in connection with
evaluating such merits and risks. As evidence of his, her or its knowledge and
experience in these matters, such Shareholder agrees to execute an Offeree
Questionnaire in a form typical for transactions of such type and acceptable to
Buyer in its sole discretion. Shareholder understands that based upon Buyer’s
review of such information Buyer may differ with such belief, and may require,
as a condition to offering Shareholder an opportunity to invest in the FNG
Shares, that Shareholder engage the services of a Shareholder Advisor to advise
him, her or it in a review of the transactions contemplated hereby. 


ARTICLE XIII
Miscellaneous


13.1 Brokerage Fees. The parties hereto hereby represent and warrant to one
another that there has been no finder, broker or consultant involved in the
negotiations leading up to the execution of this Agreement and no finder’s,
broker’s or consultant’s fees or commissions are payable in connection with the
transactions contemplated hereby.


13.2 Professional Fees and Expenses. Each party shall pay its own expenses
incurred in connection with the authorization, preparation, execution and
performance of this Agreement, including, without limitation, all fees and
expense of counsel, accountants, agents and representatives. FNG acknowledges
that a maximum of $10,000 in audit and accounting fees are being paid by EBI for
the audit necessary and required under this Agreement; such payment to be made
upon invoice from the designated auditor but in any event prior to the release
of the remaining shares under the Escrow Arrangement as set forth in Section
2.3. FNG agrees to pay any and all reasonable fees and expenses for the conduct
and performance of the audit which may be above that amount.
 
Page 19 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------



13.3 Notices. (a) All notices, demands, and requests required or permitted to be
given under the provisions of this Agreement shall be in writing and shall be
deemed duly given of sent by registered or certified mail, postage prepaid,
addressed as follows:
 
If to EBI to:
Elemental Business, Inc.
E-Station
2501 Grant Avenue
Ogden, Utah 84401


With a copy to:
Ray Quinney & Nebeker P.C.
36 South State St., Suite 1400
Salt Lake City, Utah 84111
Attention: R. Gary Winger, Esq.


If to FNG, to:
Future Now Group, Inc.
61 Unquowa Rd
Fairfield, CT. 06824
Attention: William E. Schloth


With a copy to:
Coles, Baldwin & Kaiser, LLC 
1261 Post Road
Fairfield, Connecticut 06824
Attention: John B. Kaiser, Esq.


If to the Shareholders, to:


Charles E. Duncan
5611 South Foxchase Drive
Ogden, UT 84403


or any such other addresses as the parties may from time to time designate in
writing. Notice shall be deemed given (i) when received by overnight mail or
recognized overnight courier, or (ii) four days after being placed in the United
States mail.


13.4 Benefit and Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective successors and
assigns. This Agreement shall not be assigned without the prior written consent
of the other party hereto.


13.5. Exhibits and Schedules. All Exhibits and Schedules attached to this
Agreement shall be deemed a part of and incorporated into this Agreement as if
set out in full wherever reference is made thereto in this Agreement.


13.6 Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the law of Utah.
 
Page 20 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------







13.7. Counterparts. This Agreement may be executed in any number of
counterparts. Each such counterpart shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to account for or produce
more than one of such counterparts.


13.8 Headings. The heading of the sections of this Agreement are included for
ease of reference only and shall not be deemed to be a part of this Agreement or
used in its interpretation or construction.


13.9 Entire Agreement. This Agreement and all exhibits and schedules hereto and
all agreements to be delivered by the parties pursuant hereto, represent the
entire understanding and agreement between the parties with respect to the
subject matter hereof, supersede all prior negotiations between the parties, and
can be amended, supplemented or changed only by an agreement in writing which
makes specific reference to this Agreement and which is signed by both of the
parties.


13.10 Severability. If any part, term or provision of this Agreement is held to
be unenforceable or prohibited by law, the rights or obligation of the parties
shall be construed and enforced with that part, term of provision limited so as
to make it enforceable to the greatest extent allowed by law, or, if it is
totally unenforceable, as if this Agreement contained a provision which as
closely as possible resembles the non-enforceable provision without itself being
unenforceable.


13.11 Schedules and Exhibits. The following schedules and exhibits are attached
to this Agreement and incorporated herein.
 
Disclosure Schedule 1(l)
 
Licenses
Disclosure Schedule 2.3
 
EBI Original Stock Ownership
Disclosure Schedule 3.2
 
Transfer Restrictions
Disclosure Schedule 3.4
 
Assets
Disclosure Schedule 3.5
 
Change of Control; Noncontravention
Disclosure Schedule 3.6
 
EBI Financial Statements
Disclosure Schedule 3.7
 
Undisclosed and Assumed Liabilities
Disclosure Schedule 3.9
 
Material Contracts and Transactions
Disclosure Schedule 3.0
 
Labor and Employment
Disclosure Schedule 3.11
 
Real Property
Disclosure Schedule 3.12
 
Actions & Proceedings
Disclosure Schedule 3.13
 
Governmental Authorities and Third Party Consents
Disclosure Schedule 3.14
 
Inventions
Disclosure Schedule 3.16
 
Bank Accounts
Disclosure Schedule 3.17
 
Absence of Changes and Events
Disclosure Schedule 3.18
 
Personal Property
Disclosure Schedule 3.19
 
Related Entities
Disclosure Schedule 12.3
 
Residence
Disclosure Schedule 12.5
 
Shareholder Investment Experience

 
Exhibit A      Form of Employment Agreement
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above by their duly authorized representatives.
 
Page 21 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------


 
FUTURE NOW GROUP, INC.
 
ELEMENTAL BUSINESS, INC.
         
By:
/s/ Jeffrey Eisenberg
 
By:
/s/ Ryan Wintle
Name: Jeffrey Eisenberg
 
Name: Ryan Wintle
Title: President and CEO
 
Title: CEO
     
/s/ Ryan Wintle
 
/s/ Jared Randall
Ryan Wintle
 
Jared Randall
     
/s/ Jeff Pollock
 
/s/ Alan Hall
Jeff Pollock
 
Alan Hall
     
/s/ Charles E. Duncan
   
Charles E. Duncan
   

 
Page 22 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------


 
Disclosure Schedule 1.(l) Licenses
 
EBI has the following licenses. Each of these licenses provide enhanced
functionality within the Elitics toolset:



 
-
FCK Editor. Used by Elitics to provide enhanced email editor functionality.

 
o
License fee was one-time only and has been paid.

 
-
ABC PDF. Used by Elitics to provide ability to export reports to PDF.

 
o
License fee was one-time only and has been paid.

 
-
Fusion Charts. Used by Elitics to provide enhanced graphical reports.

 
o
License fee was one-time only and has been paid.

 
Page 23 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------


 
Disclosure Schedule 2.3 Share Exchange
 

   
Shares of
 
Percentage
 
FNG Shares to
 
Shareholder
 
Common Stock
 
Owned
 
be Received
 
Chuck Duncan
   
1,250
   
4.54
%
 
168,121
 
Alan Hall
   
7,674
   
27.88
%
 
1,031,586
 
Jeffrey Pollock
   
6,203
   
22.53
%
 
833,431
 
Jared Randall
   
6,203
   
22.53
%
 
833,431
 
Ryan Wintle
   
6,203
   
22.53
%
 
833,431
 
Totals 
   
27,533
   
100
%
 
3,700,000
 

 
Page 24 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.2 Transfer Restrictions


None as of the closing. Prior to the closing, EBI and/or the Shareholders were
parties to the following agreements which may be responsive to this Disclosure
Schedule.



 
1.
The Company is a party to an Investment Agreement dated July 15, 2005 with Alan
E. Hall that grants Mr. Hall a right of co-sale. Such Agreement will be
terminated at Closing.




 
2.
The Company is a party to an Investment Agreement dated June 28, 2005 with
Charles E. Duncan that grants Mr. Duncan a right of co-sale. Such Agreement will
be terminated at Closing.




 
3.
The Company and all of its Shareholders are parties to a Shareholders Agreement
dated July 15, 2005, that restricts the rights of the Shareholders to transfer
their Shares. Such Agreement will be terminated at Closing.

 
Page 25 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------


 
Disclosure Schedule 3.4 Assets



 
-
Elitics Software Application and Methodology

o  Independent Contractor Agreement dated October 14, 2005 between EBI and
Webline India/Hypernet Solutions Pvt. Ltd.
o  Assignment Agreements by and between each of Ryan Wintle, Jeffrey Pollock and
Jared Randall, each dated May, 2008;



 
-
Domain Names

o  Elementalbusiness.com
o  Elitics.com
o  Onlinemarketingoptimization.com
o  Onlinesalesoptimization.com
o  Elitics1.com
o  Elitics2.com
o  Elitics3.com
o  Elticsdemo.com
o  My-elitics.com
o  Marketingshurpa.com



 
-
Client Contracts

o  MarketStar Corporation
- 12 month contract ending January 31, 2009.
- Annual Contract Value:~$10,000
o  LanDesk.(Humaniz)
- 12 month contract ending January 31, 2009
- Annual Contract Value:~$16,000
o  ClearOne Communications
- Month-to-Month Contract
- Annual Contract Value: ~$6k ($500/mnth)
o  OC Tanner
- 12 month contract ending October 31, 2008.
- Annual Contract Value:~$12,000
o  United Subcontractors, Inc.
- 12 month contract ending December 31, 2008.
- Annual Contract Value:~$30,000
o  Logitech
- 12 month contract ending October 31, 2008.
- Annual Contract Value: ~$1,200



 
-
Accounts Receivable:



Client
   
Balance at Closing
 
Clear One
   
500.00
 
Humaniz
   
8,000.00
 
MarketStar
   
2,000.00
 
Nine Pachyderms
   
172.00
 
WebJam Ads
   
3,000.00
 
Wheelwright Lumber
   
600.00
 
Total
 
$
14,272.00
 



Encumbrances on Assets. See liabilities set forth on Disclosure Schedule 3.7.
 
Page 26 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 3.5 Change of Control; Noncontravention


See Disclosure Schedule 3.2 (transfer restrictions).
 
Page 27 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 3.6 EBI Financial Statements
 
Such financial statements shall be completed within the required regulatory
filing period of seventy-one days following the closing of the transaction. As
provided under the Escrow Arrangement, one-half of the purchase price in FNG
Shares will be held in escrow and be immediately released to the Shareholders
upon the satisfactory completion of the audit of the EBI Financial Statements.
 
Page 28 of 43 | Share Exchange Agreement | Final Execution Copy 

--------------------------------------------------------------------------------



Disclosure Schedule 3.7 Undisclosed and Assumed Liabilities


FNG will assume the following, and only the following obligations of EBI at and
upon the closing:



 
A.
Property Leases and Related Loan:



Office lease in Ogden, Utah with Grow Utah ventures for office space at 2501
Grant Ave. The lease term ended April 31, 2007. Currently in month-to-month
arrangement at $880/month.



 
B.
Equipment/Other Operating Leases:



Lease on 2007 Volkswagen Passat used as an employee incentive. 39 month lease
term starting 1/20/07 at $307.09/mnth.



 
C.
Other Obligations of EBI.



1.Revolving Credit Facility:


EBI currently has a Line of Credit with Zions Bank (the “Credit Line”). The
outstanding balance of the Credit Line shall be paid off as of Closing by FNG.


2. Assumed Accounts Payables:


As part of the Closing of the Transaction, FNG has agreed to assume the
following obligations of EBI (the balances as of the Closing Date are reflected
below) - EBI expressly declares and warrants that as of the date of the Closing
obligations owed by EBI are as follows:


Vendor
 
Balance Owed at Closing
           
DHC
   
299.00
 
Grow Utah Ventures
   
895.59
 
Litz CPA
   
90.00
 
Schmitt, Griffiths & Smith Co
   
1,935.34
 
WeblineIndia
   
19,342.00
 
Zions Bank
   
307.00
 
Total Accounts Payable Assumed
   
22,868.93
 




 
3.
Tax Liability Issues.



Ryan Wintle, Jared Randall and Jeffrey Pollock each owe taxes on stock issued to
them in 2007 in lieu of cash compensation. EBI did not withhold any amount from
such persons in connection with the issuance of share to them. If such persons
fail or refuse to pay taxes on such compensation EBI is potentially responsible
for such taxes. Notwithstanding the foregoing, or any other provision in this
agreement to the contrary, Messrs Wintle, Randall and Pollock hereby agree to
severally but not jointly indemnify and hold FNG and EBI harmless from the
payment of such taxes.


4. Messrs. Wintle, Randall and Pollock shall assume the following obligations on
or before Closing:
America First Credit:

 
·
Balance: $14,487.82



America First Visa

 
·
Balance $9,941.79

 
Page 29 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 3.9 Material Contracts and Transactions



 
1.
“At -Will” Employment agreement with Tegan Greenfield to provide Sales Account
Management.




 
2.
Service and Equipment Lease Agreements entered by EBI, as further detailed in
Disclosure Schedule 3.22, with the following companies:




 
a.
Office lease in Ogden, Utah with Grow Utah ventures for office space at 2501
Grant Ave. The lease term ended April 31, 2007. Currently in month-to-month
arrangement at $880/mnth.




 
b.
Lease on 2007 Volkswagen Passat used as an employee incentive. 39 month lease
term starting 1/20/07 at $307.09/mnth.




 
3.
Sergio Aquilef was employed as an employee of the Company from April, 2007 thru
March, 2008. Mr. Aquilef’s services were subcontracted to Alan Hall, a director
and shareholder of the Company. Mr. Hall paid the Company for Mr. Aquilef’s
services.




 
4.
See Disclosure Schedule 3.2 (Transfer Restrictions)

 
Page 30 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.10 Labor and Employment


 
Name
 
 
Title
 
Hire
Date
 
Annual
Salary
 
Commission
Paid
 
Additional Detail of
Compensation Structure
 
Tegan Greenfield
  Sales Account Manager  
Feb. 2004
 
$
23,000
   
10
%
     
Jeffrey Pollock
  COO and Vice President  
7/31/03
   
*
           
Ryan Wintle
  CEO and President  
7/31/03
   
*
             
Jared Randall
  Implementation Manager/ Controller Treasurer/Secretary  
1/1/02
   
*
             



* Each of these persons received cash compensation less than $20,000. Each,
however, received compensation in the form of stock for the past two years. The
shareholders make no representation regarding the combined value of such
compensation for any purposes, including, without limitation, compensation
taxes. Pollock, Wintle and Randall shall cause the annual 1099 forms for all
applicable tax years relating to the receipt by the Shareholders of any stock
interest in EBI to be filed within 60 days from the date of Closing.
 
Page 31 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 3.11  Real Property
 
Real Property Owned
 
None.
 
Real Property Leases:
 
Address
 
Expiration
 
Monthly Base Rent
             
E-Station Office Lease
           
2501 Grant Ave. Ogden, Utah
  April 31, 2007  
$
880
 

 
Page 32 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.12 Actions & Proceedings


NONE.
 
Page 33 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.13 Governmental and Third Party Consents


No third party consents are required for a change in control of EBI.
 
Page 34 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------


 
Disclosure Schedule 3.14 Inventions


The Shareholders represent that they own all intellectual property rights to
such inventions and such rights are being transferred in this Agreement to FNG.
The inventions at issue are:


Description:
Elemental Business currently produces one product - a software application named
Elitics. Elitics is a web-based software application specifically designed to
help companies increase website conversions (purchases, leads, etc.) by
uncovering the reasons why visitors aren’t converting today. Elitics achieves
this by combining proven sales and marketing methodologies with state of the art
technology. Elitics is a win-loss analytics tool.


EBI’s Elitics Software was developed by Webline India/Hypernet Solutions Pvt.
Ltd. pursuant to an Independent Contractor Agreement dated October 14, 2005.
Such agreement provides that the software is a “work for hire”, which is
“assigned” to EBI. Ryan Wintle, Jeffrey Pollock and Jared Randall developed the
methodology for the Software. Such persons have assigned any interest in the
Elitics Software and Methodology to EBI.
 
Page 35 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------


 
Disclosure Schedule 3.16 Bank Accounts


Zions Bank – Visa
Account #: XXXXXXXXXXXXXXXX


Zions Bank – Checking
Account #: XXXXXXXXX


Authorized Signatories or all accounts:
Jared Randall 
Ryan Wintle
Jeffrey Pollock


- No Safety Deposit Accounts
 
Page 36 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.17 Absence of Changes and Events
 
None.
 
Page 37 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------




Disclosure Schedule 3.18 Personal Property
 
Computers
 
Quantity
 
Laptop – Dell Inspiron 5160
   
1
 
Laptop – Dell Latitude
   
2
 
Desktop – Apple iMac
   
1
 
Desktop – Compaq Presario w/17’ CRT
   
1
 
Server – Net Integrator Lite
   
1
 
Server – Net Integrator Mark 1
   
1
 
Bug Server – Dell Dimension L100R
   
1
           
Network/Communications
       
Wireless Buffalo Routers
   
3
 
GE Two-Line Telephones
   
5
 
24 Port Switch
   
2
 
APC UPS – 350 Battery Backup
   
1
           
Printer
       
HP Color LaserJet 4550
   
1
           
Office Fixtures
       
4’ Long Table-Top Office Desk
   
5
 
Office Chairs
   
4
 
Panasonic Printable Whiteboard
   
1
 
File Cabinet
   
1
 
Water Cooler
   
1
 
Mini-Fridge
   
1
 
Microwave
   
1
 

 
Page 38 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 3.19 Related Entities
 

 
-
EBI’s largest shareholder is the founder and a director of MarketStar
Corporation, one of EBI’s significant clients.

 
-
Web Jam Ads is a potential client to whom EBI has provided services for
evaluation at no cost to Web Jam Ads. EBI has also provided Web Jam Ads with
limited services that were invoiced. Alan Hall, a director and significant
shareholder of EBI has invested in Web Jam Ads.

 
Page 39 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 3.20  Insurance



 
-
State of Utah Workers Compensation Insurance.

 
Page 40 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------




Disclosure Schedule 12.3 Residence


All shareholders are natural persons residing in the state of Utah.


Accredited
Alan E. Hall
Charles E. Duncan


Non-Accredited
Ryan T. Wintle
Jared P. Randall
Jeffery Pollock
 
Page 41 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 12.5  Shareholder Investment Experience


No exceptions for the following shareholders:
 
Accredited
Alan E. Hall
Charles E. Duncan


Non-Accredited
Ryan T. Wintle
Jared P. Randall
Jeffrey Pollock
 
Page 42 of 43 | Share Exchange Agreement | Final Execution Copy

--------------------------------------------------------------------------------



Disclosure Schedule 12.6   Form of Employment Contract:
 
Page 43 of 43 | Share Exchange Agreement | Final Execution Copy


--------------------------------------------------------------------------------


 